 In the Matter of MACK WENZEL DOINGBUSINESSASWENZEL COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 8,AFFILIATED;WITHTHE AMERICAN FEDERATION OF LABORCase No. R-1705SUPPLEMENTAL DECISIONANDORDERApril 0, 1940On February 23, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election provided thatan election by secret ballot be conducted as early as possible but notlaterthan thirty (30) days from the date of the Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, among all production employees of the Company who wereemployed during the pay-roll period next preceding the date of theDirection, including employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then or had since been temporarily laid off, but excluding fore-men, supervisory and office employees, watchmen, salesmen, and em-ployees who had since quit or been discharged for cause, to deter-mine whether or not they desired to be represented by InternationalAssociation of Machinists, District No. 8, Affiliated with AmericanFederation of Labor, for the purposes of collective bargaining.Pursuant to the Direction, -an election by secret ballot was con-ducted on March 12, 1940, under the direction and supervision of theRegional Director for the Thirteenth Region (Chicago, Illinois).'On March 14, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued and duly served upon theparties his Election Report.No objections to the conduct of theballot or to the Election Report have been filed by any of the parties.120 N. L.R B. 70722 N. L. R. B., No. 27.655 656DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the results of the secret ballot, the Regional Director reportedas follows :Total number of ballots cast________________________________ 43Total number eligible_______________________________________52Total number of ballots cast for the Union__________________ 17Total number of ballots cast against the Union______________ 25Total number protested ballots______________________________0Total number blank ballots__________________________________1Total number of void ballots_______________________________0The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives of em-ployees of Mack Wenzel, doing business as Wenzel Company, Chi-cago, Illinois, will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the'National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDEREDthat the petition for investigation and certi-fication of representatives of employees of Mack Wenzel, doing busi-ness asWenzel Company, Chicago, Illinois, filed by InternationalAssociation of Machinists, District No. 8, Affiliated with AmericanFederation of Labor, be, and it hereby is, dismissed.